Citation Nr: 1011374	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, including hypertension and coronary artery 
disease.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  

A May 2009 rating decision denied entitlement to a total 
disability rating due to individual unemployability based on 
service-connected disabilities (TDIU) on the grounds that 
Veteran's combined rating of 60 percent for multiple service 
connected disabilities did not meet the schedular criteria 
for TDIU.  38 C.F.R. § 4.16(a) (2009).  Thereafter, in 
September 2009, the RO granted service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities, bringing the Veteran's combined disability 
rating to 80 percent.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are now met.  Although the Veteran has not 
filed a formal notice of disagreement with the previous May 
2009 denial of his TDIU claim, he has submitted what appears 
to be a new application for TDIU along with evidence from his 
former employer and private physician regarding his inability 
to work due to service connected disabilities.  As that new 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran contends that his hypertension, coronary artery 
disease, and multiple other cardiovascular problems, 
including sick sinus syndrome, severe bradyarrhythmia, and 
moderate left ventricular dysfunction, are related to his 
service-connected diabetes mellitus, for which he has been 
assigned a 20 percent disability rating since February 2005.  
He also claims that his diabetes has caused or aggravated his 
erectile dysfunction.  The Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In light of the Veteran's 
above assertions, the Board will consider whether service 
connection for a cardiovascular disability, to include 
hypertension and coronary artery disease, and for erectile 
dysfunction is warranted both on a direct basis and as 
secondary to his service-connected diabetes mellitus.  
Additionally, the record reflects that the Veteran has sought 
treatment for various sexual problems, including erectile 
dysfunction, in connection with ongoing outpatient therapy 
for his service-connected posttraumatic stress disorder 
(PTSD).  Thus the Board will also consider whether service 
connection for erectile dysfunction is warranted as secondary 
to that service-connected disability, which has been rated as 
50 percent disabling since December 2007.

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

The Veteran's service medical records show that on 
examination in April 1969 prior to his entry into service, 
his blood pressure was assessed as 136/70, which was 
considered within normal limits.  Subsequent service medical 
records reflect that in May 1970 he was treated for 
complaints of "coughing up blood" and severe bronchitis.  
However, a chest X-ray taken at that time was negative for 
any abnormalities.  His service medical records are otherwise 
negative for any complaints or clinical findings pertaining 
to hypertension or other heart problems.  On his April 1971 
separation examination, the Veteran's blood pressure was 
measured as 150/80, which was considered elevated, but not 
disabling under VA standards.

The Veteran's post-service medical records reflect that in 
April 2003, he sought private medical treatment for chest 
pains.  An echocardiograph (ECG) revealed left ventricular 
hypertrophy, left ventricular enlargement; aortic root 
dilation; moderate to severe aortic regurgitation; and trace 
to mild mitral regurgitation; with no other significant 
valvular dysfunction, pericardial effusion, or signs of 
myocardial ischemia.  Those findings were found to be 
consistent with a preliminary diagnosis of hypertension, 
although the Veteran's right heart pressure could not be 
determined.  In June 2003, he underwent cardiac 
catheterization, which confirmed the ECG findings of left 
ventricular enlargement and aortic root dilation and also 
showed borderline systolic contractility and left ventricular 
hypertrophy.  The Veteran's private cardiologist opined that 
the clinical findings supported a diagnosis of longstanding 
hypertension, but showed less aortic regurgitation than 
suggested by the ECG and no significant atherosclerotic 
coronary artery disease or signs of myocardial ischemia.  The 
Veteran was encouraged to monitor his blood pressure with 
medication and use beta-blockers and ace inhibitors to 
control his aortic regurgitation.

Subsequent private medical records show that in January 2005 
the Veteran was hospitalized for complaints of a slow heart 
beat, dizziness, shortness of breath, fatigue, dyspnea, and 
headaches, which he stated had existed for the past year but 
had recently worsened.  Although it was initially believed 
that he was experiencing a heart attack, diagnostic testing 
yielded diagnoses of sick sinus syndrome, severe 
bradyarrhythmia, and moderate left ventricular dysfunction 
with mild coronary artery disease.  During his 
hospitalization, the Veteran underwent an angioplasty 
procedure and was fitted with a pacemaker.  His blood 
pressure medication was also increased.  

The following month, the Veteran underwent a VA diabetic 
mellitus examination in which he reported the above history 
of heart problems.  Significantly, he also told the February 
2005 VA examiner that he had been diagnosed with and 
prescribed medication for hypertension "in 1995 or 1996."  
Additionally, the Veteran stated that his heart problems had 
caused him to stop working in June 2003 and that he had 
collected Social Security Administration (SSA) disability 
compensation for his "bad back, bad knees, and heart" 
disability since December of that year.  Based on the results 
of the examination, the February 2005 VA examiner determined 
that a diagnosis of diabetes was not warranted.  The examiner 
also noted that the Veteran was not currently service 
connected for hypertension or any other heart disability.  
However, that examiner did not specifically address whether 
any of the Veteran's current heart problems were related to 
his period of military service or any service-connected 
disability.  Nor did that examiner indicate that he had 
reviewed any pertinent medical records in the Veteran's 
claims folder.

The record thereafter shows that the Veteran was diagnosed 
with diabetes mellitus in September 2005.  He then underwent 
additional VA diabetes mellitus examinations in October 2006 
and March 2009.  Although the first of these two examiners, a 
physician's assistant, indicated that she had reviewed the 
Veteran's claims folder, she appears to have overlooked his 
private medical records showing diagnoses of and treatment 
for hypertension prior to September 2003.  Following a 
clinical examination, that October 2006 VA examiner diagnosed 
the Veteran with hypertension which was not optimally 
controlled.  She also acknowledged his January 2005 diagnosis 
of sick sinus syndrome and diagnosis of erectile dysfunction, 
noted in his September 2005 VA mental health records.  
However, the VA examiner concluded that none of those 
conditions had been caused by his diabetes mellitus, which 
had not been diagnosed until after the hypertension and which 
was not a known cause of sick sinus syndrome.  Additionally, 
that examiner found that the Veteran's erectile dysfunction 
had been caused by his longstanding, nonservice-connected 
hypogonadism and was not attributable to his diabetes.  The 
same conclusions with respect to the Veteran's hypertension, 
sinus sick syndrome, and erectile dysfunction were reached by 
the March 2009 VA diabetes mellitus examiner, who also 
expressly acknowledged that he had not reviewed the Veteran's 
claims folder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

Here, the Board recognizes that the Veteran has already been 
afforded VA examinations in February 2005, October 2006, and 
March 2009, which focused on his diabetes mellitus but also 
addressed the etiology of his hypertension and other 
cardiovascular disabilities as well as his erectile 
dysfunction.  However, while the February 2005, October 2006, 
and March 2009 VA examiners collectively found that the 
neither the Veteran's cardiovascular disabilities, including 
hypertension and coronary artery disease, nor his erectile 
dysfunction had been caused by his service-connected 
diabetes, they did not comment on whether any of those 
conditions had been directly caused or aggravated by his 
period of active service.  Nor did they opine as to whether 
the Veteran's diabetes mellitus had aggravated any 
cardiovascular disability or erectile dysfunction beyond its 
natural progression.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Finally, those VA examiners did not address whether the 
Veteran's erectile dysfunction was related to his service-
connected PTSD, despite the VA mental health treatment 
records showing complaints of sexual problems.  

It remains unclear to the Board whether any cardiovascular 
disability, including hypertension and coronary artery 
disease, is directly related to service or has been 
aggravated by his service-connected diabetes mellitus.  
Additionally, it remains unclear whether the Veteran's 
erectile dysfunction has been aggravated by his diabetes 
mellitus or is in any way related to his service-connected 
PTSD.  Therefore, the Board finds that a remand for 
additional VA examinations and opinions is necessary in order 
to fully and fairly address the merits of the Veteran's 
claims.  

Moreover, both the February 2005 and March 2009 VA examiners 
acknowledged that their opinions were not based on a 
comprehensive review of the record, while the October 2006 VA 
examiner stated she had reviewed the claims folder but 
apparently overlooked clinical evidence pertaining to the 
Veteran's cardiovascular claim.  The Board thus finds that 
those VA examiners' reports do not constitute adequate 
medical opinion evidence for the purpose of determining the 
etiology of any cardiovascular disability or erectile 
dysfunction.  The Board emphasizes that, on remand, the 
Veteran should be afforded VA examinations that include a 
review of all pertinent evidence in the claims folder.  
38 C.F.R. § 4.1 (2009).

A remand is also warranted to obtain outstanding SSA medical 
records.  The Veteran informed the February 2005 VA medical 
examiner that he had stopped working in June 2003 and had 
collected SSA disability benefits since December 2003 due to 
his heart and orthopedic disabilities.  However, neither the 
decision granting the Veteran's claim for SSA disability 
benefits nor the records associated with that claim have yet 
been associated with his claims folder.  Because the decision 
and the medical records upon which an award of SSA disability 
benefits is predicated are relevant to the Veteran's 
cardiovascular claim, efforts to obtain those records should 
be made on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991). 

Additionally, private medical records appear to be 
outstanding.  The Veteran indicated at his February 2005 VA 
examination that he had a long history of private medical 
treatment for heart problems and had been diagnosed with and 
prescribed medication for hypertension in 1995 or 1996.  
However, while private medical records showing diagnoses and 
treatment for heart problems beginning in April 2003 have 
been associated with the claims folder, no such records dated 
before that time have yet been obtained.  In light of the 
Veteran's statements, VA is on notice that earlier private 
medical records may exist that are relevant to his claim for 
service connection for a cardiovascular disability.  
Accordingly, the Board finds that an effort to obtain those 
private medical records should be made.

Finally, the record reflects that, as of July 2009, the 
Veteran was receiving ongoing treatment for various 
disabilities at the VA Medical Center in Dublin, Georgia.  
However, no VA medical records dated since that time have 
been associated with his claims folder.  Because it appears 
there may be outstanding VA medical records that may contain 
information pertinent to the Veteran's claims, those records 
are also relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21-
4142) authorizing VA to request copies of any 
treatment records from any private medical 
providers who has treated him for hypertension 
or other cardiovascular problems.  The Veteran 
should be advised that he can submit those 
records himself.  If the Veteran provides 
completed release forms, then request the 
identified treatment records.  All attempts to 
secure those records must be documented in the 
claims folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.  

2.  Obtain and associate with the claims 
folder all medical records from the VA Medical 
Center in Dublin, Georgia, dated from August 
2009 to the present.

3.  Obtain and associate with claims folder 
the Veteran's Social Security Administration 
records.

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to assess the etiology of any 
current cardiovascular disability, to include 
hypertension and coronary artery disease.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
examiner should provide a rationale for any 
opinion expressed and reconcile that opinion 
with the evidence of record, including the 
service medical records reflecting treatment 
in May 1970 for coughing up blood and severe 
bronchitis, a contemporaneous chest X-ray that 
was negative for any abnormalities, and an 
April 1971 separation examination that 
revealed a blood pressure of 150/80.  The VA 
examiner should also consider the Veteran's 
reports of treatment and prescribed medication 
for hypertension since 1995 or 1996; his 
private medical records, including the April 
2003 ECG, June 2003 cardiac catheterization, 
and January 2005 surgical reports showing 
diagnoses of and treatment for "longstanding 
hypertension," sick sinus syndrome, severe 
bradyarrhythmia, and moderate left ventricular 
dysfunction with mild coronary artery disease; 
and the February 2005, October 2006, and March 
2009 VA examination reports indicating that 
the Veteran's diabetes did not cause his 
hypertension and other cardiovascular 
problems, but declining to state whether any 
of those problems was related to service or 
had been aggravated by his diabetes.  The 
examiner must acknowledge and discuss any 
reports of a continuity of symptomatology 
since service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Specifically, the VA 
examiner's opinion should address the 
following:

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current cardiovascular disability, to 
include hypertension and coronary artery 
disease, is due to or the result of the 
Veteran's service-connected diabetes 
mellitus.  Specify the cardiovascular 
disability or disabilities so related.

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current cardiovascular disability, to 
include hypertension and coronary artery 
disease, has been aggravated (permanently 
increased in severity beyond the natural 
progress of the disease) by the Veteran's 
service-connected diabetes mellitus.  
Specify the cardiovascular disability or 
disabilities so aggravated.

c)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current cardiovascular disability, to 
include hypertension and coronary artery 
disease, is otherwise related to the 
Veteran's period of active service.  
Specify the cardiovascular disability or 
disabilities so related.

5.  After the above development has been 
completed, schedule the VA examination to 
assess the etiology of any erectile 
dysfunction.  The examiner should review the 
claims folder and note that review in the 
examination report.  The examiner should 
reconcile the findings with other pertinent 
evidence of record, including the Veteran's VA 
mental health records showing complaints of 
"sexual problems" in association with his 
PTSD symptoms; other VA medical records 
showing a diagnosis of erectile dysfunction 
attributable to hypogonadism; and the October 
2006 and March 2009 VA examination reports 
indicating that the Veteran's service-
connected diabetes mellitus did not cause his 
erectile dysfunction, but declining to state 
whether the latter condition was aggravated by 
his diabetes or related to his service-
connected PTSD or to any other aspect of his 
active service.  The VA examiner must also 
acknowledge and discuss any reports continuity 
of symptomatology since his period of active 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Specifically, the VA examiner's 
opinion should address the following:

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current erectile dysfunction is due 
to or the result of the Veteran's 
service-connected diabetes mellitus.  

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current erectile dysfunction has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by the Veteran's service-
connected diabetes mellitus.  

c)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current erectile dysfunction is due 
to or the result of the Veteran's 
service-connected PTSD.  

d)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current erectile dysfunction has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by the Veteran's service-
connected PTSD.  

e)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current erectile dysfunction is 
otherwise related to the Veteran's period 
of active service.  

6.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


